Case 2:20-cv-00163-SPC-MRM Document 10 Filed 05/08/20 Page 1 of 8 PageID 22




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  DAVID MUNGUIA,                                   )
                                                   )       Case No. 2:20-cv-163-SPC-MRM
                 Plaintiff,                        )
                                                   )
         v.                                        )
                                                   )
  PUBLIX SUPER MARKETS, INC.,                      )
                                                   )
                 Defendant.                        )
                                                   )

     DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

         Defendant Publix Super Markets, Inc. moves under Fed. R. Civ. P. 12(b)(6) to dismiss

  Plaintiff David Munguia’s Fair Labor Standards Act Complaint for failure to state a claim.

                                       INTRODUCTION
         Plaintiff Munguia, a former meat cutter for Publix, claims he is owed wages for work

  missed due to doctor’s appointments he allegedly attended for a workers’ compensation injury.

  (ECF No. 1 at 3). But he never says when those appointments occurred. He never says who

  told him to go or who made the appointments. He never says whether he was working on the

  days he supposedly went to the doctor. And he never says that the pay he received fell below

  either the statutory minimum wage or resulted in unpaid overtime.

         Plaintiff Munguia’s claim Complaint is due to be dismissed. First, simply attending a

  doctor’s appointment, even if for a work-related injury, does not constitute hours worked under

  the FLSA without more. Second, even if Plaintiff presented sufficient allegations to

  demonstrate that the alleged appointments constitute hours worked, he fails to allege that the

  purported unpaid work time drove his effective wage rate below the minimum wage or resulted
Case 2:20-cv-00163-SPC-MRM Document 10 Filed 05/08/20 Page 2 of 8 PageID 23




  in overtime work without overtime pay, which is required to present an actionable claim under

  the FLSA. Third, even if Plaintiff presented substantively viable claims and allegations, he

  says nothing to indicate whether the alleged unlawful conduct took place during, or outside of,

  the portion of his employment that falls within the FLSA’s statute of limitations period, leaving

  open the plain possibility that his claims are time-barred. Any one of these grounds would

  warrant dismissal of Plaintiff’s Complaint; all of them together seal the pleading’s fate.

                                        BACKGROUND1
         Plaintiff worked for Publix from about November 2015 until December 28, 2019. (ECF

  No. 1 at 3). “On several occasions,” according to Plaintiff, he “had to miss work due to doctor’s

  appointments for his workers’ compensation injury.” (Id.) Publix “did not pay [him] for work

  missed due to his workers’ compensation doctor appointments he attended.” (Id.)

         Those three sentences are the entirety of the Complaint’s “Statement of Facts.” (Id.)

  Plaintiff does not allege in that statement, or anywhere else in the pleading, that non-payment

  for doctor appointments resulted in his pay falling below the minimum wage, or resulted in a

  failure to pay overtime. He also says nothing about Publix’s role in his allegedly missed work.

                                          ARGUMENT
         Plaintiff’s Complaint seeks wages allegedly due under the FLSA pursuant to 29 C.F.R.

  § 785.43 for time spent at doctor’s appointments. The Complaint lacks, however, allegations

  that: (i) Publix directed Plaintiff to attend any appointment during his normal work hours; or

  (ii) as a result of the purported unpaid work time, Plaintiff was paid less than minimum wage



  1
   The alleged facts upon which this motion is grounded are lifted from Plaintiff’s Complaint
  and taken as true only for purposes of this motion.




                                                -2-
Case 2:20-cv-00163-SPC-MRM Document 10 Filed 05/08/20 Page 3 of 8 PageID 24




  or did not receive overtime compensation under the FLSA. The Complaint also says nothing

  as to when the alleged unlawful conduct occurred, a critical omission given that a portion of

  Plaintiff’s employment falls outside the FLSA’s statute of limitations. For these reasons—any

  one of which suffices to support this motion—the Complaint should be dismissed.

  I.     Plaintiff’s Complaint Fails Because He Does Not Demonstrate That His Doctor’s
         Appointments Constitute Compensable Time Under the FLSA.
         Plaintiff fails to assert a viable claim that Publix did not pay him for compensable time

  under the FLSA. The FLSA guidance that Plaintiff places at issue, 29 C.F.R. § 785.43, instructs

  that the time an employee spends waiting for and receiving medical care is compensable if that

  time occurs: (i) because the employer directed the employee to go to the doctor; (ii) during the

  employee’s normal working hours; and (iii) on days when the employee is working.

  Conversely, time spent receiving medical care on days off, after hours the employee normally

  works, or during periods of leave does not qualify as hours worked. See Germundson v.

  Armour-Eckrich Meats, LLC, 276 F. Supp. 3d 911, 920 (N.D. Iowa 2017).

         In Germundson, for example, the plaintiff sought to count hours spent at doctor’s

  appointments as hours worked for purposes of FMLA eligibility, and that claim turned on the

  proper interpretation of 29 C.F.R. § 785.43. Id. at 919. Among the time plaintiff sought to

  count toward her hours worked were: (i) hours during which she left work to attend

  appointments; (ii) hours spent at appointments on workdays, but not during normal working

  hours; and (iii) hours spent at appointments while on medical leave. Id. Looking at the plain

  language of § 785.43, the court held that only the first bucket of time—i.e., appointment hours

  during which she left work to go to the doctor—counted as hours worked. Id. at 920.

  Appointments on workdays but outside normal hours were not “hours worked,” the court ruled,




                                                -3-
Case 2:20-cv-00163-SPC-MRM Document 10 Filed 05/08/20 Page 4 of 8 PageID 25




  because they “did not occur ‘during normal working hours on days when he was working.’”

  Id. (quoting 29 C.F.R. § 785.43) (cleaned up). Critically, hours spent at appointments while on

  worker’s compensation leave by definition occurred when the plaintiff was not working and

  thus likewise were not “hours worked.” Id.

         Plaintiff says only that he missed work due to doctor’s appointments for a “worker’s

  compensation injury.” (ECF No. 1 at 3). He does not allege that the appointments occurred

  during normal working hours. He also never alleges that they occurred on days he worked.

  Those failures alone preclude stating a claim under the guidance of 29 C.F.R. § 785.43, as

  interpreted in cases like Germundson.

         But even if this Court generously assumes that Plaintiff Munguia’s “missed work”

  allegation means the appointments occurred on days when he was working, and occurred

  during normal work hours, nothing about his allegations suggests Publix directed him to attend

  those appointments. He does not allege that Publix or its agents scheduled any appointment for

  him. See Copeland v. ABB, Inc., 521 F.3d 1010, 1013 (8th Cir. 2008) (holding that defendant

  “directed” plaintiff to attend doctor’s appointment because it’s worker’s compensation

  administrator scheduled the appointment for the employee). Nor does he say that Publix

  ordered him to go to the doctor, or that Publix conditioned his employment, pay, or benefits

  on attending the appointments. Plaintiff never even alleges that Publix recommended or

  suggested that he obtain medical care. See, e.g., Tum v. Barber Foods, Inc., 2002 WL 89399,

  at *14 (D. Me. 2002) (finding that employer’s recommendation that employees visit the

  company medical office on their lunch breaks insufficient to show that employer directed its

  employees to receive medical attention for purposes of § 785.43).




                                               -4-
Case 2:20-cv-00163-SPC-MRM Document 10 Filed 05/08/20 Page 5 of 8 PageID 26




         In short, Plaintiff fails to allege that his allegedly unpaid time was compensable time

  under the FLSA. This is reason alone to dismiss his Complaint.

  II.    Plaintiff’s Complaint Fails Because He Does Not Allege That His Purported
         Unpaid Work Time Resulted in a Minimum Wage or Overtime Violation Under
         the FLSA.
         Even if Plaintiff sufficiently alleged that his attendance at doctor appointments is

  compensable time (which he does not), he fails to assert non-payment of minimum wages or

  overtime compensation under the FLSA. This is yet another reason that his Complaint fails to

  assert a claim upon which relief may be granted.

         The FLSA limits relief to employees who claim violations of 29 U.S.C. §§ 206 and 207

  to “their unpaid minimum wages, or the unpaid overtime compensation, as the case may be

  and in an additional equal amount as liquidated damages.” 29 U.S.C. § 216(b). “All that the

  FLSA requires,” then, “is that an employee be paid at least the minimum wage for all hours

  worked, and if no exemption applies, overtime pay for each hour in excess of the statutory

  minimum.” Bolick v. Brevard Cty. Sheriff’s Dep’t, 937 F. Supp. 1560, 1568 (M.D. Fla. 1996)

  (citing 29 U.S.C. §§ 206-07; Walling v. A.H. Belo Corp., 316 U.S. 624, (1942) (holding that

  the FLSA does not bar employers from paying some wages at a lower rate as long as lower

  rate equals or exceeds minimum wage)).

         Put differently, Plaintiff must establish that either (i) he failed to receive overtime pay

  for hours worked beyond 40 hours in a workweek, or (ii) pay per hour for all compensable

  time in a workweek fell below the minimum wage. See Bolick, 937 F. Supp. at 1568; Brown v.

  Miller Enviro-Care, Inc., No. 6:1-cv-1151-Orl-41TBS, 2018 WL 5084751, at *5 (M.D. Fla.

  Aug. 8, 2018); see also United States v. Klinghoffer Bros. Realty Corp., 285 F.2d 487, 490 (2d




                                                -5-
Case 2:20-cv-00163-SPC-MRM Document 10 Filed 05/08/20 Page 6 of 8 PageID 27




  Cir. 1960); Arriaga-Zacarias v. Lewis Taylor Farms, Inc., 2008 WL 5115005, at *3 (M.D. Ga.

  2008) (“[A]n employer’s failure to compensate an employee for each hour of work does not

  necessarily violate the minimum wage provision; a minimum wage violation occurs only when

  the total compensation received in a particular week is less than the minimum wage multiplied

  by the hours actually worked.”).

         Plaintiff does not claim that, as a result of the unpaid appointments, he received less

  than minimum wage in any week or incurred overtime hours (i.e., hours in excess of 40 in a

  week) without overtime pay (i.e., compensation at a rate of 1.5 times the “regular rate” of pay).

  Indeed, Plaintiff merely alleges that he “missed work due to doctor’s appointments for his

  workers’ compensation injury,” and was not paid for that missed work. (ECF 1 at 3). He does

  not allege that those unpaid wages reduced his pay for a given workweek below the minimum

  wage. Nor does he claim that the allegedly compensable time spent at doctor’s appointments

  resulted in him working more than 40 hours in a week without receiving overtime pay. This is

  yet another, independent reason that Plaintiff fails to state a claim for relief under the FLSA.

  III.   Plaintiff’s Complaint Fails Because He Does Not Assert a Claim Within the
         FLSA’s Statutory Recovery Period
         Substantive fatal features notwithstanding, Plaintiff’s Complaint fails to evince an

  actionable claim within the FLSA’s statute of limitations. This is yet another reason that his

  Complaint is due to be dismissed.

         The FLSA provides for a two-year statute of limitations running from the time wages

  due go unpaid in a given workweek. See 29 U.S.C. § 255(a); Reich v. Dep’t of Conservation

  & Nat. Res., State of Ala., 28 F.3d 1076, 1084 (11th Cir. 1994). An employer’s willful violation

  of the statute expands the recovery period to three years. Id. Whatever the statute of limitations,




                                                 -6-
Case 2:20-cv-00163-SPC-MRM Document 10 Filed 05/08/20 Page 7 of 8 PageID 28




  be it two years or three, it is tolled and looks backward from the date a complaint is filed. See

  29 U.S.C. § 256.

         Plaintiff filed his Complaint on March 11, 2020. (ECF 1). As a result, his claims reach

  back no further than March 11, 2018 under the FLSA’s standard two-year statute of limitations,

  or to March 11, 2017 if, arguendo, he could be deemed to have unlocked the three-year period

  reserved for willful violations despite failing to allege a single fact in support of willfulness.

  Plaintiff claims he worked for Publix both before and after this cutoff, from November 2015

  until December 28, 2019. (Id. at 3). Yet, Plaintiff does not allege when, exactly, the at-issue

  doctor appointments occurred, leaving open the possibility that his claims—in addition to

  being substantively untenable, as set forth in Sections I and II—are time-barred and therefore

  deficient as a matter of law.

                                          CONCLUSION
         Plaintiff does not allege that Publix directed him to receive medical care; that his

  attendance at the at-issue doctor appointments resulted in non-payment of overtime or

  minimum wages; or that the purported unlawful conduct took place within the FLSA’s statute

  of limitations. Any one of these failures suffices to undermine Plaintiff’s attempt to state a

  claim under the FLSA. Publix’s motion should be granted and Plaintiff’s Complaint dismissed.




                                                 -7-
Case 2:20-cv-00163-SPC-MRM Document 10 Filed 05/08/20 Page 8 of 8 PageID 29




    Date: May 8, 2020                      Respectfully submitted,

                                           By: s/ Kevin M. Young
                                           Kevin M. Young
                                           Florida Bar No. 114151
                                           kyoung@seyfarth.com
                                           SEYFARTH SHAW LLP
                                           1075 Peachtree St. NE, Suite 2500
                                           Atlanta, Georgia 30309-3958
                                           Telephone: (404) 885-1500
                                           Facsimile: (404) 892-7056

                                           COUNSEL FOR DEFENDANT




 63722683v.2                         -8-
